Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 02/23/2022.
Claims 10-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0320678 A1 and Lee hereinafter) in view of Mak et al. (US Pub. No. 2015/0201129 A1 and Mak hereinafter).
As to Claim 10, Lee in his teachings as shown in Fig.1-5 discloses a method for calibrating a drive signal (output of 210 and see [Abstract]), comprising: 
receiving an input signal (Fig.5 shows a driver circuit 210 receiving an input signal from the gyro signal 200 via 202), wherein the input signal comprises an x-component, a y-component (See Fig.4 Y-axis and X-axis displacements and also [0047]);
computing: a first angle, a second and a third angle based on the y-component and the x-component (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]); 
determining a gain (output of 202, 220) comprising: 
selecting a predetermined first gain value (240) from a plurality of predetermined gain values (Gain 1, Gain 2) if one of the first, second, and third angles is equal to zero (As many correctable angle – See [0050]- [0052]); and computing a second gain (220) if the first, second, and third angles have a magnitude greater than zero (Output of 220); and
generating the drive signal (output of 210) according to: 
the input signal (input to 210); and 
one of the selected first gain and the computed second gain (See [0058]).
Although a method for calibrating a drive signal (output of 210), comprising input signal from gyro (200) signal having an x-component, a y- component (Fig.4 Y-axis and X-axis displacements and also [0047]) and as many correctable angles (See also [0050]- [0052]) is thought as shown above, it doesn’t explicitly disclose the signal having:
a z-component; 
a second angle based on the z-component and the x-component; and 
a third angle based on the y-component and the z-component;
Nonethless, Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010]). Moreover, it is also shown the driving signal having various angles with the coordinate system (See at least Fig.3)
Therefore, it would have been obvious before the effective date of the instant application for the method of the calibrating signal to include a z-axis/z-component to have as many angles as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]).
As to Claim 11, Lee in view of Mak the method according to claim 10, wherein computing the second gain comprises computing a ratio, wherein the ratio is based on a high threshold angle, a low threshold angle, and one of the first, second, and third angles ( …The OIS control LSI chip necessarily includes a gain amplifying circuit to control the ratio of output to input, and a module manufacturer performs an individual calibration method for each component through the control of the gain amplifying circuit…See [0003] and also [0050]-[0052]).
As to Claim 12, Lee in view of Mak the method according to claim 10, wherein the plurality of predetermined gain values comprises six gain values (Lee teaches about a memory 240 that stores plurality of predetermined gain values such as gain 1 and 2 and it would have been obvious to store more values as needed for calibrating the drive signal- See [0056]- [0058])).
As to Claim 13, Lee in view of Mak discloses the method according to claim 10, further comprising converting the first, second, and third angles to one of a plurality of zones, wherein each zone is defined according to a range of angles (as many correctable angles-See also [0050]- [0052]).
As to Claim 14, Lee in his teachings as shown in Fig.1-5 discloses a system, comprising:
a gyro sensor (200) capable of generating a gyro signal having an x-component, a y- component (See Fig.4 Y-axis and X-axis displacements and also [0047]); 
a driver circuit (210) connected to the gyro sensor and comprising: 
a first circuit portion (202) connected to the gyro sensor and configured to: 
compute a first angle, a second angle, and a third angle according to the gyro signal (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]); and 
generate a gain signal (output of 202, 220) according to: 
the first, second, and third angles (as many as a correctable angle -See [0050]- [0052]); and 
a plurality (Gain 1, 2 – 240) of predetermined gain values (See also [0057]); and 
a second circuit portion (210) connected to the gyro sensor (202) and configured to receive the gain signal and generate a drive signal (output of 210) according to the gyro signal (output of 200) and the gain signal (220); and 
an actuator (220) responsive to the drive signal
Although a gyro sensor (200) capable of generating a gyro signal having an x-component, a y- component (See Fig.4 Y-axis and X-axis displacements and also [0047]) is thought as shown above, it doesn’t explicitly disclose:
a z-component; 
Nonethless, Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010])
Therefore, it would have been obvious before the effective date of the instant application for the gyro signal of the system to include a z-axis/z-component as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]).
As to Claim 15, Lee in view of Mak discloses the system according to claim 14, wherein: the first angle is defined as the arctangent of the y-component divided by the x- component; the second angle is defined as the arctangent of the z-component divided by the x- component; and the third angle is defined as the arctangent of the y-component divided by the z- component (Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis, and a Z-axis as disclosed by at least the abstract and it would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship among the many correctable angles of Lee as shown in Claim 14).
As to Claim 16, Lee in view of Mak discloses system according to claim 14, wherein the system further comprises a memory (240) configured to store the plurality of predetermined gain values and accessible to the driver circuit (See [0044] and [0053]).
As to Claim 17, Lee in view of Mak discloses system according to claim 14, wherein a value of the gain signal is one of the gain values from the plurality of predetermined gain values (See [0044]).
As to Claim 18, Lee in view of Mak discloses system according to claim 14, wherein the first circuit portion is further configured to compute a ratio, wherein the ratio comprises an actual angle of one of the first, second, and third angles, and a high threshold angle and a low threshold angle (…The OIS control LSI chip necessarily includes a gain amplifying circuit to control the ratio of output to input, and a module manufacturer performs an individual calibration method for each component through the control of the gain amplifying circuit…See [0003] and also [0050]-[0052]).
As to Claim 19, Lee in view of Mak discloses system according to claim 18, wherein a value of the gain signal is based on the ratio (See [0003] and also [0050]- [0052]).
As to Claim 20, Lee in view of Mak discloses system according claim 14, wherein the plurality of predetermined gain values comprises six values (Lee teaches about a memory 240 that stores plurality of predetermined gain values such as gain 1 and 2 and it would have been obvious to store more values as needed for the system- See [0056]- [0058])).
Response to Arguments/Remarks
As to applicant’s argument “…Applicant respectfully submits that Lee and Mak fail to teach or fairly suggest such a method…Lee does not choose between the Gain 1 and Gain 2 based on the alleged angle calculation. Stated otherwise, Lee does not have a “plurality of predetermined gain values” from which a gain value is chosen based the alleged angles; rather, Lee creates the Gain 2 value based on the alleged angles. Thus, even if the teachings of Mak are precisely as the Office action suggest (not admitted), Lee and Mak still fail to teach or fairly suggest, “determining a gain comprising: selecting a predetermined first gain value from a plurality of predetermined gain values if one of the first, second, and third angles is equal to zero.” For this reason alone the rejections should be withdrawn the claims allowed…Moreover, Lee does not implement a dichotomy regarding the gain values based whether the alleged angles are zero or non-zero. The Gain 1 value is calculated using Equation 1 and applied regarding sensitivity of the gyroscope, and the Gain 2 value is calculated using Equation 4 and applied regarding sensitivity of the actuator. If the “as many as a correctable angle” is zero as required to meet the claim limitations, Equation 4 is useless as a gain determination — zero divided by anything is still zero. Thus again, even if the teachings of Mak are precisely as the Office action suggests (not admitted), Lee and Mak still fail to teach or fairly suggest, “determining a gain comprising: selecting a predetermined first gain value from a plurality of predetermined gain values if one of the first, second, and third angles is equal to zero.” For this additional reason the rejections should be withdrawn the claims set for allowance…Further still, the Office action relies on the gyro gain sensitivity 220 (i.e., Gain 1) to be the claimed second gain.'' However, the gyro gain sensitivity 220 is calculating using Equation 1, there is no “as many as a correctable angles” component for Equation 1 — that “as many as a correctable angles” only applies to Equation 4. Thus again, even if the teachings of Mak are precisely as the Office action suggests (not admitted), Lee and Mak still fail to teach or fairly suggest, “determining a gain comprising: ... computing a second gain if the first, second, and third angles have a magnitude greater than zero.” Based on the foregoing, Applicant respectfully submits that claim 10, and all claims which depend from claim 10 (claims 11-13), should be allowed…From the rejection of claim 10, the Office action relies on the gyro gain sensitivity 220 (i.e., Gain 1) to be the claimed “second gain.”'* The gyro gain sensitivity 220 is calculated using Equation 1. In the rejection of claim 11, however, the Office action relies on Paragraphs [0050]- [0052],'° directed to the Equation 4 determination (i.e., Lee’s Gain 2). The Office action cannot have it both ways. Either the reliance on Lee’s Gain 1 fails to teach the limitations of claim 10 directed the computed second gain, or reliance on Lee’s Gain 2 fails to teach the limitations of claim 11…Claim 11 is allowable for the same reasons as discussed with respect to claim 10, as well as for the additional limitations therein…In rejecting claim 13, the Office action again relies on the “as many as a correctable angles” wording only applicable to Equation 4.'* This time, however, the “as many as correctable angles” are relied on to be a range of angles. It is not clear how one arrives at a single valued Gain 2 from Equation 4 if the numerator has a range of values. Claim 13 is allowable for the same reasons as claim 10, as well as for the additional limitations therein…Applicant respectfully submits that Lee and Mak fail to teach or fairly suggest such a system. The Office action relies on the gain 202 of Lee to be the claimed first circuit portion, '° and then relies on the “as many as a correctable angles” wording regarding the claimed angles.'® However, the gain 202 (i.e., Gain 1) is determined using Equation 1, but the “as many as a correctable angles” wording applies only to Equation 4. Stated otherwise, any gain signal generated by the gain 202 does not have the alleged angle components of Equation 4. Thus, even if the teachings of Mak are precisely as the Office action suggests (not admitted), Lee and Mak still fail to teach or fairly suggest, “a first circuit portion connected to the gyro sensor and configured to: compute a first angle, a second angle, and a third angle according to the gyro signal; and generate a gain signal according to: the first, second, and third angles; and a plurality of predetermined gain values.” For this reason alone the rejection should be withdrawn and claims set for issue. Moreover, even if hypothetically the gain signal driven by the gain 202 has an angle component (not admitted), any such gain signal 202 fails to also be determined from a “plurality of predetermined gain values.” The Office action points the Lee’s storage 240 for support.'” That is, according to the Office action, the gain 202 (i.e., Gain 1) is both itself and a member of predetermined group of values from which the Gain 1 calculated. Thus, even if the teachings of Mak are precisely as the Office action suggests (not admitted), Lee and Mak still fail to teach or fairly suggest, “a first circuit portion connected to the gyro sensor and configured to: ... generate a gain signal according to: the first, second, and third angles; and a plurality of predetermined gain values.” For this additional reason the rejections should be withdrawn. Based on the foregoing, Applicant respectfully submits that claim 14, and all claims which depend from claim 14 (claims 15-20), should be allowed…”
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are addressed based on what is claimed using the broadest reasonable interpretation (BRI). In other words, the claims are addressed by not bringing the specification into the claims rather enlight of the specification. In contrary to applicant’s argument, Lee is used to read on what is broadly claimed which is determining a gain (202,220) and selecting a predetermined first gain value (240) from a plurality of predetermined gain values (Gain 1, Gain 2) if one of the first, second, and third angles is equal to zero (As many correctable angle – See [0050]-[0052]); and computing a second gain (220) if the first, second, and third angles have a magnitude greater than zero (Output of 220). See also the flow chart of Fig.1 and [0052] which is cited here (for applicant’s convenience) “…An arbitrary current value is determined as many as a correctable angle, in consideration of the level of current application to actual stroke, possessed by the actuator…” It is clearly stated by Lee that as many as many as correctable angles are an arbitrary value that reads on what appears to be broadly claimed by the applicant. Hence, Lee in view of Mak reads on what is claimed in Claim 10 and its respective dependent claims 11-13. As to the dependent claim 11, it is clearly thought by Lee in [0003] alone that “…The OIS control LSI chip necessarily includes a gain amplifying circuit to control the ratio of output to input, and a module manufacturer performs an individual calibration method for each component through the control of the gain amplifying circuit…” Hence, the rejection of this claim is maintained. As to dependent claim 13, Lee teaches as shown in this office action that an arbitrary current value is determined as many as a correctable angle, in consideration of the level of current application to actual stroke, possessed by the actuator. Hence, the rejection of claim 13 is maintained as well. As to Claim 14, it appears that the disputed claim limitations are similar with independent claim 10 (see above) and as to the difference a first circuit portion (202) connected to the gyro sensor and configured to: compute a first angle, a second angle, and a third angle according to the gyro signal (The displacement of the pixel is calculated by respectively measuring displacements of x and y coordinates and the reference coordinate displacement is an arbitrary value. An arbitrary current value is determined as many as a correctable angle – See [0050]- [0052]), a plurality of Gains (1,2), an actuator (220) are thought by Lee as well. Although a gyro sensor (200) capable of generating a gyro signal having an x-component, a y- component (See Fig.4 Y-axis and X-axis displacements and also [0047]) is thought as shown above, it doesn’t explicitly disclose: a z-component; Nonethless, Mak in his teachings as shown in Fig.1-5 disclose using an intersection of the objective plane and the optical axis as an origin to establish a space coordinate system, where in the space coordinate system includes an X-axis and a Y-axis which are defined in the objective plane and perpendicular to each other, and a Z-axis which is perpendicular to the objective plane (See [0010]). Therefore, it would have been obvious before the effective date of the instant application for the gyro signal of the system to include a z-axis/z-component as thought by Mak within the teachings of Lee for changing control parameters of each driver or each pair of drivers in sequence, and recording the control parameters, compensation angles and a relative angle each time the control parameters of one or one pair of drivers are changed (See [Abstract]). Thus, the rejection of claim 14 and its respective dependent claims 15-20 in view of Mak are maintained. 
In conclusion, applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive to reverse the previous stand and the rejections of claims 10-20 under 35 U.S.C. § 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846